Citation Nr: 0936656	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His report of separation reflects that he was 
awarded the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon in which service connection for the 
residuals of right knee injury was granted and a 10 percent 
disability rating was assigned, effective in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, within 90 days following the notification 
that his appeal had been certified to the Board, the Veteran 
requested a hearing before the Board sitting at his local RO.  
A hearing should be scheduled for him in accordance with his 
wishes. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 
(2009).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing by a travel board with a Veterans 
Law Judge at the Portland, Oregon RO as 
soon as possible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




